Citation Nr: 1144887	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-16 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and R.M.




ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran had active duty for training (ACDTRA) on the following dates and during the following periods: February to May 1980; January 14, 1981; February 24, 1981; August 1 to August 15, 1981; August 9 to August 20, 1982; June 18 to July 2, 1983; March 24 to March 26, 1984; June 16 to June 30, 1984; June 15 to June 29, 1985; August 8 to August 25, 1985; September 23 to September 26, 1985, and; December 14 to December 16, 1985.  In addition, a retirement points statement dated June 1986 indicates that the Veteran served inactive duty for training (INACDUTRA) for:  27 days from January 3, 1980 to January 2, 1981; 37 days from January 3, 1982 to January 2, 1983; 40 days from January 3, 1983 to January 2, 1984, and; 35 days from January 3, 1984 to January 2, 1985, however, the exact dates have not been determined and are not apparent from the Veteran's service personnel records associated with the claims folder.   

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from January and March 2006 rating decisions of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  The appeal was forwarded to the Board from the Buffalo, New York RO.  

In June 2007, the Veteran and her husband provided testimony at a hearing before a Decision Review Officer at the RO.  A transcript of that hearing is associated with the claims folder.  

In November 2009, the Board remanded this case for further evidentiary development, to include: verification of all periods of active duty, active duty for training, and inactive duty for training; verification from the Veteran of all psychological treatment received prior to service and since discharge through March 2002; proper notice of additional evidence to support a claim for service connection based on personal trauma during service; and to obtain a VA psychological examination and opinion diagnosing any psychiatric conditions and to provide a medical opinion as to the etiology of such conditions.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD. 

The record reveals that the Veteran served in the United States Army Ready Reserves from January 1980 to January 1992 with periods of ACDUTRA and INACDUTRA.  In this regard, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ACDUTRA), or for injury, but not disease, incurred in or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106 (West 2002); 38 C.F.R. § 3.6 (2011).  However, unless the Veteran is ordered to ACDUTRA or INACDUTRA, a Veteran's status in the Ready Reserves does not constitute active duty, ACDUTRA or INACDUTRA.  The Board has carefully reviewed the definitions provided for "active duty," "active duty for training," and "inactive duty for training" set forth in 38 C.F.R. § 3.6, but none of these provisions encompass Ready Reserve status.  Indeed, it is quite clear from a review of Title 10 - Armed Forces that Ready Reserve status does not conform to active duty, active duty for training, or inactive duty for training status.  10 U.S.C.A. § 10144 defines members of the Ready Reserve as those "who are subject to being ordered to active duty involuntarily."  In this regard, as per 10 U.S.C.A. § 10141, the Ready Reserves are "[r]eserves who are on the inactive status list of a reserve component." 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evaluation, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, a veteran's lay testimony may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011). 

If, however, as in this case, the Veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate a veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996). 

The Board notes that effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.  See 75 Fed. Reg. 39843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010).

The Veteran asserts that she is entitled to service connection for an acquired psychiatric disorder, to include PTSD, due to military sexual trauma allegedly sustained during active duty training in March or April 1980 at Fort Sam Houston, Texas, and due to allegedly witnessing a friend burn to death in her barracks while on active duty training at Fort McClellan, Alabama.  In addition, in the October 2011 Informal Hearing Presentation, the Veteran's representative indicated that the Veteran also wishes to have her claim analyzed based on the stressor of a M60 round blowing up near her face while on duty.  Finally, the record also reveals complaints of a stressor in which the Veteran allegedly witnessed a friend blown up while practicing live mine sweeps at Ft. Leonard Wood in the 1980's.  

At the outset, the Board notes that the Veteran's extensive VA psychiatric treatment records show a diagnosis of PTSD as early as 2002.  Moreover, VA examinations dated March 2008 and September 2010 have related her psychiatric disorders to her alleged military sexual trauma and her witnessing a friend burning to death at Ft. McClellan.  However, despite extensive attempts to verify the death of a soldier due to a fire at Ft. McClellan, that stressor has not been verified.  Indeed, while it was verified that a fire did occur at Ft. McClellan near the time of the alleged stressor, research indicates that there were no injuries or fatalities associated with that fire.  In addition, the Veteran's alleged stressor pertaining to military sexual trauma has not been fully developed or verified.  

Regarding the Veteran's alleged stressor of military sexual trauma, in a December 2005 statement, the Veteran indicated that shortly after being stationed at Fort Sam Houston during a period of ACDUTRA in March or April 1980, her left leg was casted due to a foot fracture.  The Board notes that there is no evidence of a foot injury during service.  In any event, she stated that following the casting of her leg, she went to the NCO Club to drink and play pool.  While returning to her barracks, she was allegedly grabbed from behind by a man in uniform who threw her into a muddy ditch and proceeded to kick her in the ribs 3 or 4 times and then vaginally rape her from behind.  Following the incident, upon returning to her room, the Veteran placed her muddy uniform in the bottom of her locker and proceeded to shower for hours.  When her roommate asked what happened and why she was so muddy, she stated that she fell into a ditch.  She allegedly did not report the incident to anyone because she feared that she would be blamed for being intoxicated and walking alone, nor did she think that there was anything that could done about it.  She stated that he cried for days and upon being asked what was wrong, she told her friends that she was having family troubles back home.  However, the Board notes that upon undergoing a VA examination in June 2010, the Veteran stated that she reported the incident to R.T. and S.S. who were stationed at Ft. Sam Houston at that time.  

Despite the Veteran's receipt of an April 1980 letter of commendation for outstanding performance of duty while serving on Post Flag Detail on March 20, 1980, and a May 1981 letter of appreciation for outstanding support rendered in the performance of her duties, which noted her significant contribution made to the successful accomplishment of the Reserves' mission, the Veteran's December 2005 statement indicated that she began having trouble with her duties following the sexual assault.  Other VA treatment records show that she denied experiencing any trouble with her duties following the alleged sexual assault.  She further stated that she began drinking while both on and off duty in attempts to cope and forget the incident.  Since the incident, the Veteran reported frequently getting into physical alterations and difficulty with relationships as evidenced by her being married 3 times.  In this regard, the Board notes that VA treatment records indicate that the Veteran was involved in an abusive relationship prior to service and she was allegedly stabbed in the chest by that spouse.  The Veteran's December 2005 statement indicated that she began using cocaine in approximately 1987 because it allowed her to drink more.  She stated that she became depressed and attempted suicide and abused cocaine and alcohol so she could be social.  The Board notes that the record reveals reports of a suicide attempt at age 18, however, upon the Board's March 2010 Remand of this claim requesting additional information about that suicide attempt, none was provided.  The record now contains a statement that she is in receipt of disability benefits from the Social Security Administration because she has been unable to hold a job for long since her discharge from service.  Finally, she stated that many years following the alleged military sexual trauma, upon fracturing her ribs on the right side, a VA physician asked her if she had ever broken her ribs before because old fractures were noted upon examination.  The Veteran stated her belief that the old fractures noted occurred during the alleged sexual assault in March or April 1980.  

Regarding the alleged stressor of witnessing a friend, Joe Barger, being blown up, reportedly at Ft. Leonard Wood, Missouri, it does not appear that there has been any development or attempt to verify this alleged stressor.  The Board notes that the Veteran's personnel records reveal that she was stationed at Ft. Leonard Wood for periods of ACDUTRA from August 1 to August 15, 1981, and from June 15 to June 29, 1985.  Accordingly, development of this stressor should be performed on remand.  

Regarding the newly alleged stressor pertaining to the M60 round blowing up near the Veteran's face, the Veteran's service treatment records reveal that while she was on ACDUTRA in June 1984, she was firing a M-60 machine gun when a defective round blew up on the chamber and resulted in shrapnel wounds and flash burns on her right elbow and arm.  Although the Veteran has been afforded VA examinations pertaining to the etiology of her PTSD in March 2008 and June 2010, neither examination considered this newly alleged stressor.  Accordingly, a new VA examination considering this stressor and the possibility of aggravation is necessary upon remand.  

Similarly, the Board notes that additional VA treatment records associated with the claims folder since the Board's March 2010 remand reveal reports of childhood familial sexual, emotional, and physical abuse.  In this regard, the Board notes that upon undergoing March 2008 and June 2010 VA examinations, the Veteran denied experiencing sexual, physical, or emotional abuse prior to service, or denied that any abuse endured prior to service had a lasting effect on her.  In Jones v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) stated that the Secretary must ensure that any medical opinion . . . is "based on sufficient facts or data" and; therefore, it must be clear . . . that the examiner has indeed considered "all procurable and assembled data." 23 Vet. App. 382, 390 (2010).  Thus, when the record leaves this issue in doubt, it is the Board's duty to remand for further development.  Id.; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In addition, the record reveals that there may be outstanding pre and post-service VA and private treatment records and federal agency records.  The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In this case, as previously noted, VA treatment records reveal that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  Specifically, the record reveals that the Veteran began applying for disability benefits from the SSA in or around May 2002.  Subsequent VA treatment records reveal that the Veteran's claim for disability benefits was denied, and thereafter, she reported being in receipt of SSA disability benefits.  However, the associated decisions to grant or deny SSA disability benefits and the associated medical records upon which such decisions were based have not been requested or associated with the claims folder.  The Veteran's SSA records should be requested upon remand.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372  (1992) (concluding VA has a duty to obtain SSA records when it has actual notice that the veteran was receiving SSA benefits); See also Collier v. Derwinski, 1 Vet. App. 413 (1991); Brown v. Derwinski, 2 Vet. App. 444 (1992).  Additionally, the United States Court of Appeals for Veterans Claims (Court or CAVC) has held that where SSA disability benefits have been granted, a remand to obtain SSA records is required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").

Post-service VA treatment records also seem to indicate that the Veteran received VA treatment prior to the earliest VA treatment record associated with the claims folder which is dated March 2002.  Specifically, the VA treatment records associated with the claims folder begin with the Veteran's inpatient psychiatric treatment in March 2002.  However, an April 2002 VA treatment record from the Veteran's VA psychiatrist, Dr. G.A. indicated that he knew the Veteran from prior outpatient psychiatric treatment.  Accordingly, any VA treatment records dated prior to March 2002 should be requested and associated with the claims folder upon remand.  

In addition, post-service VA treatment records indicate that the Veteran reported receiving inpatient psychiatric treatment at Strong Memorial Hospital located in Rochester, New York following a suicide attempt in 1985.  However, the associated treatment records have not been requested or associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's alleged stressor of witnessing a fellow soldier, Joe Barger, being blown up while practicing with a live mine at Ft. Leonard Wood during the periods of August 1 to August 15, 1981, and from June 15 to June 29, 1985.

2.  Take appropriate steps to contact the Veteran in order to have her provide information referable to all psychiatric treatment before and after service, to include the reported suicide attempt at age 18, her 1985 inpatient psychiatric treatment at the Strong Memorial Hospital, and any psychiatric treatment received after her discharge from service in 1992 and prior to 2002. 

Based on the Veteran's response, undertake all necessary action to obtain copies of all clinical records of any identified treatment source, to include 1985 impatient psychiatric treatment records from Strong Memorial Hospital.  

The Veteran should be informed that she may submit additional evidence to support this claim.  

Updated VA treatment records dating since April 2010 should also be obtained from the Upstate New York VA Health Care System.  

If any records indicated are not located, the claims folder should document the efforts made to obtain the records and she and her representative should be informed pursuant to the applicable provisions.  

3.  Obtain and associate with the claims file the decision of the Social Security Administration (SSA) to award or deny benefits to the Veteran and the records upon which SSA based its decision.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.

4.  After the above has been completed to the extent possible, the Veteran should be afforded a VA psychiatric examination by a VA psychiatrist or psychologist to ascertain the nature and etiology of her condition.  The examiner should be provided information regarding verification, of lack thereof, of the aforementioned alleged stressors.  All indicated tests and studies (to include psychological testing, as appropriate) should be accomplished, and all clinical findings should be reported in detail.

The examiner is requested to review all pertinent records associated with the claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should consider the Veteran's reports noted in the VA treatment records of undergoing familial sexual, physical, and emotional trauma prior to her entrance into military service, as well as her involvement in an abusive marriage with her first husband who allegedly stabbed her in the chest prior to service.  

The examiner should offer comments and an opinion as to whether the Veteran entered service with a psychiatric disorder, to include PTSD and/or major depressive disorder.  If so, the examiner is requested to indicate whether any current psychiatric disorder found increased in severity during service, and if so, whether the increase in severity represented a chronic worsening of the disorder or the natural progress of the disorder.

If the Veteran did not enter service with a psychiatric disorder, the examiner is requested to offer an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that the Veteran has a psychiatric disorder that is based upon her alleged military sexual trauma or resulting from any verified stressors.  In rendering this opinion, the examiner should address the existing nexus opinions of record dated in March 2008 and June 2010. 

A complete rationale should be provided for all opinions and conclusions.

5.  When the development requested has been completed, the case should be reviewed.  If the benefit sought on appeal is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


